OFFICIAL NOTICE FROM COURT OFCRIMINAL APPEALS OFTEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

           0FFSGI1AL BUSINESS ,,< .w                                           •*.'XplUVtilimLUMUia


           STATE'OF TEXAS .^££ '
           PENALTY FOR          V*                          02 1R
12/11/2014PR'VATEUSE                                        0006557458     DEC 1 6 2014
                                                       *»*•_ MAILED FROM ZIPCODE 78 701
GRASMAN, DAVID WAYNE K.lct.lfe
                     ,--,-„                            -K277A              WR-82,567-01
On this day, the application fori11.Q7^Writof Habeas Corpus has been received
and presented to the Court.       %- •V*T.v."--^-*''
                                                                      Abel Acosta, Clerk

                              DAVID WAYNE GRASMAN
                                           TDC# 1904902